DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 7, 10, 11 and 14 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalutarage, US 2020/0243323.
Regarding Claim 1, Kalutarage teaches a method of filling a gap comprising: introducing in a reactor chamber a substrate provided with a gap, the gap comprising a recess (paragraph 48); introducing a precursor into the reactor chamber; introducing a co-reactant into the reactor chamber; and, generating a plasma in the reactor chamber; whereby the precursor and the co-reactant react to form a gap filling fluid that at least partially fills the recess and the lateral space of the gap with reference to Fig. 1 in paragraphs 15, 36 and 51.
	Kalutarage teaches substrates having various kinds of recesses and underlayers (see paragraphs 48 and 49) and superior flowability of the films (paragraph 14), but fails to teach a recess with lateral space extending substantially laterally from the recess and the fluid fills the recess and the lateral space of the gap.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the highly flowable film produced by Kalutarage which uses similar precursors and processes for gapfill purposes for various gap configurations (similar to the invention) will fill a recess with lateral space extending substantially laterally from the recess to fill the recess and the lateral space of the gap.
	Regarding Claim 2, Kalutarage teaches wherein the co-reactant comprises at least one of nitrogen and ammonia in paragraph 15.
  	Regarding Claims 3 and 4, Kalutarage teaches wherein the co-reactant comprises a noble gas, wherein the noble gas comprises Ar in paragraph 15.
	Regarding Claim 5, Kalutarage teaches the precursor comprises a cyclosilazane precursor in paragraph 20.  
	Regarding Claims 6 and 7, Kalutarage teaches wherein the reactor chamber is maintained at a pressure of at least 900 Pa to at most 1200 Pa and wherein the reactor chamber is maintained at a temperature of at least 50oC to at most 75oC in paragraph 50.
Regarding Claim 10, Kalutarage teaches wherein introducing the precursor and the co-reactant occurs simultaneously in paragraph 47.
	Regarding Claim 11, Kalutarage teaches the co-reactant is provided continuously, wherein the precursor is provided in a plurality of precursor pulses, wherein the plasma is generated in a plurality of plasma pulses, and wherein the precursor pulses and the plasma pulses are separated by purge steps in paragraphs 46, 47 and 59.  
Regarding Claim 14, Kalutarage teaches wherein no gasses other than the cyclosilazane precursor, ammonia, and nitrogen are introduced into the reactor chamber while introducing the precursor, introducing the co-reactant, and generating the plasma in paragraph 65.  
Regarding Claims 15 – 17, Kalutarage teaches a flowable PCVD process wherein he teaches the method comprises a plurality of cycles, a cycle comprising a gap filling fluid deposition step and a curing step, wherein the curing step comprises subjecting the substrate to a direct plasma (paragraphs 15, 42 and 43); wherein the direct plasma is a noble gas plasma (paragraphs 18, 45 and 46) and  wherein the curing step comprises subjecting the substrate to a micro pulsed plasma comprising a plurality of micro pulse cycles, a micro pulse cycle comprising a plasma on pulse and a plasma off pulse since the plasma treatment is conducted under a duty cycle wherein plasma pulse is turned off and on during the treatment process.
Regarding Claim 18, Kalutarage fails to teach wherein the substrate is a 300 mm silicon wafer, and wherein a plasma gas flow rate of at least 5.0 slm is maintained during the micro pulsed plasma.  
However, given the substantial teaching of Kalutarage, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the formation of flowable gapfill material by the FCVD process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
	Regarding Claim 19, Kalutarage teaches wherein the method comprises curing the gap filling fluid, and wherein curing the gap filling fluid comprises subjecting the substrate to an indirect plasma after the gap has been filled with the gap filling fluid in paragraph 15.  
	Regarding Claim 20, Kalutarage teaches a cluster tool apparatus in paragraphs 54 – 59 which would have been obvious to one with ordinary skill in the art at the time of the invention to the claim limitations of a system comprising: one or more reaction chambers; a gas injection system fluidly coupled to at least one of the one or more reaction chambers; a first gas source for introducing a precursor and optionally a carrier gas in the reactor chamber; a second gas source for introducing a mixture of one or more further gasses into the reactor chamber; an exhaust; and a controller, wherein the controller is configured to control gas flow into the gas injection system to carry out a method according to any one of claim 1.
Claim(s) 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalutarage, US 2020/0243323 in view of Shek, US 2021/0189555.
	Regarding these claims, Kalutarage teaches cyclic silazane compounds, but fails to teach wherein the cyclosilazane precursor is selected from the group consisting of a cyclotrisilazane precursor, a cyclotetrasilazane precursor, and a cyclopentasilazane precursor wherein the cyclosilazane precursor has the structure of formula (i):  
    PNG
    media_image1.png
    161
    215
    media_image1.png
    Greyscale

 wherein any one of R1 to R9 are each independently selected from the group consisting of hydrogen and C1 to C5 branched or linear alkyl, alkenyl, alkynyl, and alkylamine,  
wherein the cyclosilazane precursor does not contain any oxygen and , wherein the cyclosilazane precursor does not contain any halogens.  
	Shek teaches a similar method of forming flowable gapfill material comprising the cyclosilazane precursor is selected from the group consisting of a cyclotrisilazane precursor, a cyclotetrasilazane precursor, and a cyclopentasilazane precursor wherein the cyclosilazane precursor has the structure of formula (i):  
    PNG
    media_image1.png
    161
    215
    media_image1.png
    Greyscale

 wherein any one of R1 to R9 are each independently selected from the group consisting of hydrogen and C1 to C5 branched or linear alkyl, alkenyl, alkynyl, and alkylamine,  
wherein the cyclosilazane precursor does not contain any oxygen and , wherein the cyclosilazane precursor does not contain any halogens in paragraphs 21, 30 and 31 for the benefit of tuning the carbon composition of the deposited film in paragraph 18.  
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention wherein the cyclosilazane precursor is selected from the group consisting of a cyclotrisilazane precursor that does not contain any oxygen or halogens for the benefit of tuning the carbon composition of the deposited film as taught by Shek in paragraph 18.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        December 2, 2022